I concur in the decision, but not in the reasoning by which the result is reached. It is to be observed that the intervener in this case is not, in *Page 434 
so many words, declared to be disqualified from being a candidate, but only from serving or receiving pay for service while retired and in receipt of a retirement allowance. It is plain to me that the purpose to be served by the section of the charter is to prevent one who is in receipt of an allowance from also claiming a salary for public service with the city and county. If we may think of a retirement allowance as a salary, it is to remove the possibility of the taxpayers being compelled to pay a double salary. Therefore, until it is established that he is in receipt of such allowance, the intervener is not disqualified from serving, to say nothing about being a candidate. The petitioner has not only failed to establish such disqualification, but it is in evidence that the intervener has waived his allowance for the period covered by his occupancy of the office of treasurer. No persuasive reason has been suggested which prohibits him from waiving his right to an allowance, either at the time of his retirement from service or subsequently.
This construction of the section is re-enforced by the fundamental principle that every elector is eligible to be a candidate for an office, unless disqualified by a clear and unambiguous statute founded upon a substantial and sound reason.